DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/7/22.
Applicant’s election without traverse of claims 1-5 in the reply filed on 3/7/22 is acknowledged.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “lens-shaped” (cl 1:2) is indefinite because the metes and bounds of the phrase are unascertainable.
 	Correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tom et al (US 2005/0107783).  Tom et al teach the claimed process as evidenced at paragraphs 0012,0013,0026,0027,0076,0077,0083,0098,0113,0116; and figs 3A, 3C,3G,3H,8C, and 8D.
 	Regarding claim 1:  (Original) A method of forming a sound lens (Tom et al : tip assembly 204 including the acoustically-transmitting material and an electrode at least partially coating the acoustically-transmitting material) having a coating of a first metal (Tom et al : conductive material/electrode), comprising: 
 	(a) providing a lens-shaped piece of heat resistant material, having a convex major surface, and having a sonic impedance similar to that of human tissue, taken from a group consisting essentially of high temperature plastics and silicone (Tom et al: substrate material constitutes the lens-shaped piece of heat resistant material since the material is chosen to be an acoustic match with tissue; paras. 0026-0029 and 0076-0077); 
 	(b) sputter coating said convex major surface with a layer of said first metal, less than 10 microns thick (Tom et al: metallic conductive material is sputter coated onto the substrate having a thickness of 5-10 microns; paras. 0083,0113 and 009)
 	Regarding claim 2:  (Original) The method of claim 1, wherein said first metal is titanium (Tom et al: conductive coating can be titanium; para. 0076).  
 	Regarding claim 3. (Original) The method of claim 1, wherein said first metal is an alloy of titanium (Tom et al: electrode/conductive coating can be an alloy of titanium; para. 0113). 

	Regarding claim 5:  (Original) The method of claim 1, wherein said layer of said first metal is less than 2 microns thick (Tom et al: metallic conductive material is sputter coated onto the substrate having a thickness of 1-5 angstroms; paras. 0116).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744